           Case 1:21-cr-00115-CRC Document 9 Filed 03/08/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                 :
                                         :
        Plaintiff,                       :
                                         :
v.                                       :     Case Number: 21-cr-0115 CRC
                                         :
EDUARDO ALVEAR GONZALEZ,                 :
                                         :
        Defendant.                       :
                                         :


                              ENTRY OF APPEARANCE



Mister/Madam Clerk:

     Please enter the appearance of ANTHONY D. MARTIN, on behalf of the Defendant; EDUARDO

ALVEAR GONZALEZ
                                         Respectfully submitted,
                                         ANTHONY D. MARTIN, PC


                                   By:   /S/ Anthony D. Martin
                                         Anthony D. Martin, 362-537
                                         GREENWAY CENTER OFFICE PARK
                                         7474 Greenway Center Drive, Ste 150
                                         Greenbelt, MD 20770
                                         (301) 220-3700; (301) 220-1625 (fax)
